Conlan, J.
This is an appeal from a judgment of the Trial Term, entered upon the verdict of a jury, and from an order denying a motion for a new trial.
The action is for damages for personal injury. The plaintiff was a carpenter in the defendants’ employ, had been such for two years prior to the accident, and was under the orders of one Beck, who was the foreman, with respect to the work being done upon the defendants’ premises.
A temporary scaffold of planks erected in a show-window of defendants’ place, fell on the 10th day of April, 1895, and the plaintiff, who was working upon the scaffold, fell and was injured.
There is some dispute as to when this scaffold was erected, the plaintiff asserting that it was erected on the 9th. of April, the day previous to the accident, while the witness Beck, for the defendants, says it was erected on the morning of the 10th of April.
The plaintiff is fully corroborated in his testimony upon this point, and we cannot say that there was not a fair preponderance of evidence in his favor on this, as on all the other matters, which were submitted to the jury.
It does not appear that the plaintiff participated in any way in the erection of this scaffold, and he says that the foreman directed him to go up on it the morning of the 10th of April,, declaring it to be sufficient for the purpose for which it was erected.
*822It is in evidence also that another workman called the attention of Beck to the scaffold, and that it required some bracing, and that Beck replied that it was all right.
Thus it appears that the whole case is fairly submitted to the jury, and it is not in the province of a court of appeal to interfere with the deliberations and findings of the jury, unless it distinctly appeared that manifest error or injustice had been committed.
In the case at bar we do not find any such objections or exception presented by the record, and, for the reasons stated, the judgment should be affirmed.
Judgment and order appealed from affirmed, with costs.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.